Title: From George Washington to John Hancock, 26 March 1777
From: Washington, George
To: Hancock, John



Sir
Morris Town 26th March 1777.

Yesterday a letter, of which the inclosed is a copy, came to my hands. The account is confirmed by a Countryman who is since come in—but nothing distinct has yet been received.
The aid required of me in Colo. Hay’s Letter cannot be given. I have no men to oppose the Enemy’s designs in any one quarter, altho’ called upon from every Quarter. All that was possible for me to do towards collecting a force at peekskill I had attempted before.
I had in peremptory terms called upon the Officers of Rhode Island and Connecticut to forward on their Recruits (under proper Officers) as fast as possible, to that place—I had directed such of the New York Regiments as had not been ordered to Ticonderoga, to repair thither. I had requested eight of the Massachusetts Regiments to be marched to that post, and lest these should not arrive in time, I urged Govr Trumbull, in a Letter of the 6th Inst. to send two thousand of his Militia to the same place.
But, sorry I am to observe, the Militia have got tired—And, that the Colonels of the continental Regiments have been greatly deceived themselves—have greatly deceived me, or, the most unheard of Desertions, or most scandalous peculations have prevailed among the Officers who have been employed in recruiting: For Regiments, reported two and three months ago to be half compleated, are, upon the Colonels being called upon in positive Terms for a just State of them, found to contain less than one hundred Men, and this not the Case of a single Regiment only, but of many—In Connecticut alone, by a letter from Genl Parsons of the 6th instant, four Regiments are mentioned as not having more than Eighty Rank & File each.
These Sir, are melancholy Truths, but Facts they are, and necessary to be known to Congress, however prudent it may be to conceal them from the observation of others.
To superintend the Business of recruiting—To see that the Officers were diligent—To prevent Impositions, if possible—to appoint fit places of rendezvous—to see that the Recruits were actually brought to those places, and there equipped and trained for the Feild, were

among the great objects which early, and repeatedly induced me to press the appointment of General Officers—But unfortunately the delay of appointing, being followed by the resignation of some Officers and non acceptance of others, will involve the Army, in a mere Chaos of Confusion at a time when the utmost order and regularity should prevail, and when all our arrangements ought to be compleatly established.
The medical department will, it is much to be feared, be in the same Situation, not an Officer yet appointed to it.
For want of proper and coercive powers—from disaffection, and other Causes, the Militia of this State are not to be depended upon. They are drawn out with difficulty, and at a most enormous expence, as their accounts will shew—They come, you can scarce tell how, they go, you hardly know when. In the same predicament are those of pennsylvania.
Numbers from this State have joined the Enemy, and many more are disposed to do so, as the letter from a Mr Hoff, copy of which is inclosed (corresponding with several others of the same tenor) sufficiently evinces. I have the honor to be with great Truth and Regard, Sir Yr most obt and most hble Servt

Go: Washington


P.S. Small as our present force is, it will be reduced in a few days by the going off of the Jersey 3 Months Men, The Cecil County Militia and the Virginia Volunteers all of whom claim discharges the first of next Month (April) I have sent an Officer express towards peekskill to inquire into the circumstances and consequence of the Enemy’s descent upon that place—not being able to account for Genl Mcdougals (who commands there) and General Clintons, who is at the Forts in the Highlands, their Silence upon this occasion.


G. W——n

